Motion for reargument granted, without costs, and upon reargument, we adhere to our original determination reversing the order appealed from and remitting the matter to 'Special Term to determine whether or not the infant Mark Frame falls within the scope of the uninsured motorist protection afforded by appellant’s policy. Our alternative holding is deleted since it now appears for the first time .that an order permitting submission of the infant’s claim to arbitration was obtained albeit not until after service of the demand for arbitration. We do not pass upon the question whether the service of the demand for arbitration under these circumstances was proper. Motion for permission to appeal .to the Court of Appeals denied, without costs. Gibson, P. J., Aulisi, Staley, Jr., Cooke and Greenblott, JJ., concur.